COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


R. S. JONES & ASSOCIATES, INC. AND
 MICHIGAN MUTUAL INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 2863-98-2                         PER CURIAM
                                                JUNE 29, 1999
TIMMY D. DEAN


           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

             (S. Vernon Priddy, III; Sands, Anderson,
             Marks & Miller, on briefs), for appellants.

             (Larry V. Roberts; Larry V. Roberts, P.C., on
             brief), for appellee.


     R. S. Jones & Associates, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission (commission) erred in finding that Timmy D. Dean

(claimant) proved that he sustained an injury by accident arising

out of and in the course of his employment on July 25, 1996.

Specifically, employer argues that the commission's decision

violated the doctrine set forth in Massie v. Firmstone, 134 Va.

450, 462, 114 S.E.2d 652, 656 (1922). 1   Upon reviewing the record



     *Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
      On appeal, employer makes no argument with respect to the
commission's specific findings that employer failed to prove
that the claim was barred by claimant's willful misconduct or
the violation of a known safety rule. Accordingly, we will not
address those specific issues.
and the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the commission’s

decision.   See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     On July 25, 1996, claimant was injured when he jumped from a

moving truck he was driving while in the course of his employment.

Claimant testified that while he was driving the truck with it in

gear and hauling rock down a hill, the engine stopped running

half-way down the hill.   Claimant stated that when this occurred,

he had no steering and the brakes would not operate.   As a result,

claimant stated that the truck's speed increased and he became

scared because he could not steer the truck around an upcoming

curve.   Consequently, he jumped from the truck out of the

passenger door.   The back wheels of the truck ran over claimant,

causing him to sustain severe injuries.    Claimant stated that

"[e]verthing just happened so fast," and he was not sure whether

he tried to activate the park switch.    He stated that he made a

"split second decision" to jump from the truck.

     Steven Chewning, employer's accident investigator, testified

that according to employer's reports, the truck was found ten to

twelve feet from the roadbed, out of gear.   In addition, there

were no skid marks at the scene.    Employer found the truck to be


                                 - 2 -
operating normally.    Chewning concluded "that the vehicle was out

of gear as it started down the hill and that would have disabled

the engine brake and there was not enough consideration of the

material at the end of the road, and [claimant] elected to jump

out of the vehicle."   Chewning rejected the theory that the

accident was caused by the engine cutting off, because the driver

would still have been able to use the brake system and there was

no evidence of skid marks.

     Employer's project manager, William Jones, testified that if

the engine had cut off, as claimant testified, the driver would

not even know it until he got to the bottom of the hill, because

the brakes and steering would still work.   Jones stated that if

the truck were shifted into neutral on the hill, the driver would

lose control of it and the brakes would not work.   Shane Cope, a

mechanic, confirmed that if the truck were in neutral "[n]othing

will work," and the truck would pick up speed.

     In awarding claimant benefits, the commission found as

follows:

           The fact that the claimant may have
           exercised poor judgment or have been
           negligent is not a bar to recovery of
           worker's compensation benefits. The
           scenario offered by the employer's expert is
           essentially that the claimant shifted the
           truck out of gear on a hill, which caused
           the claimant to lose control of the vehicle.
           He panicked, and jumped from the truck.
           According to the scenario presented by the
           claimant, the engine quit, causing him to
           panic and jump from the truck. Like the

                                - 3 -
          Deputy Commissioner, we find the former
          scenario more likely. Therefore, the
          claimant may have negligently taken the
          truck out of gear, or, as one of the
          claimant's witnesses testified, the
          gearshift on the truck may have popped out
          of gear. None of these scenarios would
          constitute willful misconduct. The claimant
          felt he was losing control of the truck, and
          believing that his life was in danger, he
          exercised poor judgment and jumped from the
          truck. We do not find it credible that the
          claimant intentionally caused his injuries
          in a premeditated plan to jump from a moving
          truck.

     Findings of fact supported by credible evidence will not be

disturbed on appeal.   See Dep't of State Police v. Dean, 16 Va.

App. 254, 257, 430 S.E.2d 550, 551 (1993).    "As the factfinder

[sic], the commission is charged with the responsibility of

resolving questions of credibility and of controverted facts."

Virginia Employment Commission v. Gantt, 7 Va. App. 631, 635,

376 S.E.2d 808, 811, aff'd on reh'g en banc, 9 Va. App. 225, 385

S.E.2d 247 (1989).

     Employer argues that the commission's decision violated the

doctrine enunciated in Massie, that a litigant can rise no

higher than his own testimony.     See Massie, 134 Va. at 462, 114

S.E.2d at 656.   However, we find that the evidence supports the

commission's finding that claimant's injury arose out of his

employment.   Claimant's testimony and account of how the

accident occurred were consistent with his earlier accounts of

how the accident occurred.   The fact that claimant's account of


                                 - 4 -
the accident may contain aspects which are not reasonable or

plausible did not require the commission to reject the basic

account of the accident which is supported by the evidence.

Thus, although the claimant's explanation may not be plausible

that the truck's engine stopped while it traveled down the hill

in gear, nevertheless, the commission was not required to

disbelieve that he was injured when he jumped from the moving

truck while performing his work.   The commission did not err, as

a matter of law, by crediting claimant's account that he jumped

from the truck while it was moving, regardless of the reason.

Massie does not require that every detail of a litigant's

account of the subject event must be plausible or credible in

order to support a compensable claim.   As long as the claimant's

theory of the case is supported by credible evidence, then

implausible or inconsistent evidence concerning facts that are

not essential to a recovery do not fall within the Massie

doctrine to defeat a claim.

     Claimant's testimony simply described what he believed

caused him to jump from the truck, thereby providing evidence to

be considered by the commission in assessing the claim.   Under

such circumstances, his testimony neither limited nor diminished

other evidence in the record in support of the claim.

     As fact finder, the commission was entitled to weigh all of

the evidence and to infer that the accident more than likely


                              - 5 -
occurred because claimant shifted the truck out of gear on the

hill or it popped out of gear, causing him to lose control of

the truck.   The testimony of claimant and employer's witnesses

provide credible evidence to support the commission's findings.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                               - 6 -